Citation Nr: 0600460	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  02-20 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
head scar, claimed as a head injury.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative changes, cervical spine, claimed as cervical 
injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative disc changes, spondylolisthesis L5 on S1, 
claimed as back pain.

4.  Entitlement to service connection for nasal fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in October 2001, a statement of the 
case was issued in October 2002, and a substantive appeal was 
received in November 2002.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his substantive appeal (VA Form 9) submitted in November 
2002, the veteran requested a Board videoconference hearing 
at the RO.   (Travel Board).  A Board was scheduled for 
February 14, 2005 at the Phoenix, Arizona RO.  

Documentation dated in January 2005 reflects that the veteran 
called and cancelled the February 2005 Board hearing, and 
indicated that his permanent residency is in Los Angeles.  He 
requested that "his file/travel board" be transferred to 
the Los Angeles Regional Office.  The Board's literal reading 
of this notation is that the veteran still wants a Board 
hearing and has requested that it be conducted at the Los 
Angeles Regional Office.  

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should schedule the veteran for 
Board hearing in Los Angeles, California.  
Once the hearing is conducted, or in the 
event the veteran cancels his hearing 
request or otherwise fails to report, the 
case should be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


